Citation Nr: 0004073	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder.

Entitlement to an increased disability evaluation for right 
knee injury, status post medial meniscectomy with 
chondromalacia, currently evaluated as 20 percent disabling.

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to July 
1966.

This appeal stems from a December 1994 rating decision of the 
RO that denied the claims at issue.  Although service 
connection had previously been denied for a psychiatric 
disability in a June 1978 rating decision, the current 
service-connection claim for posttraumatic stress disorder 
represents a new claim.  Therefore, no new and material 
evidence is required to reopen.  Cf. McCartt v. West, 12 Vet. 
App. 164 (1999); Routen v. Brown, 10 Vet. App. 183 (1997), 
aff'd Routen v. West, 142 F.3d 1434 (1998).

As discussed infra, the Board of Veterans' Appeals (Board) 
has determined that additional development is necessary for 
the veteran's well-grounded claim for an increased rating for 
his service-connected right-knee disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); but cf. Glover v. West, 185 F.3d 1328 
(1999).  Therefore, this issue will be addressed in the 
REMAND portion of this decision.

In May 1998 statement, the veteran claimed entitlement to 
service connection for bulimia.  This issue has apparently 
not been adjudicated by the RO, or certified or developed for 
appeal.  It is not properly before the Board and is hereby 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of service connection for 
posttraumatic stress disorder has been obtained.

2.  The veteran has submitted evidence of a current diagnosis 
of posttraumatic stress disorder, lay evidence of inservice 
stressors, and an apparent medical nexus between service and 
the current diagnosis.

3.  The veteran has not been credibly shown to have engaged 
in combat in service.

4.  The alleged inservice stressors have not been credibly 
alleged; they have not been verified, nor have specific 
stressors been medically linked to current posttraumatic 
stress disorder.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds, as discussed in more detail infra, that the 
veteran's claim of service connection for posttraumatic 
stress disorder is "well grounded" within the meaning of 38 
U.S.C.A. § 5107.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Board is also satisfied that all relevant evidence has 
been properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

I.  Facts

Service medical records are negative for reference to any 
psychiatric disability; available morning reports reveal 
little relevant information.  The June 1966 separation 
examination does show a scar was present over the coccyx.  
Service personnel records indicate that the veteran's service 
was entirely in the United States Army.  His awards and 
decorations included the Vietnam Service Medal.  His military 
occupational specialty in Vietnam was radio operator.

The veteran was hospitalized by the VA from August to 
September 1974 with a personality disorder, explosive 
personality.  His condition was said to have been in good 
remission at discharge.  Morning reports reflect that the 
veteran went from duty to sick in quarters in January and 
February 1966.  

A personality disorder was also diagnosed on VA psychiatric 
examination in June 1978.  A May 1994 VA clinical record 
indicates that a recent memory deficit was to be ruled out, 
as was the possibility of posttraumatic stress disorder.

A June 1994 VA intake evaluation recorded the veteran's 
current symptoms, which included nightmares, intrusive 
thoughts ,social withdrawal, anger, rage, sleep disturbance 
and depression.  Under the heading "recognizable stressors; 
significant combat experiences" the examiner noted that 
between 1964 and 1966 the veteran reportedly witnessed the 
wounded, "i.e. legs blown off, blood dripping from the 
bodies."  It was also indicated thereunder that he had 
witnessed soldiers killed in action.  The examiner indicated 
that the veteran had recurrent distressing dreams of the 
event.  The veteran's symptoms included feeling detachment 
from others, constricted affect, sleep disturbance, 
irritability, and an exaggerated startle response.  His 
"homecoming experience" reportedly included social 
rejections, and his post-military adjustment was reported as 
having been very poor.  Objective evaluation was negative.  
The Axis I diagnoses included posttraumatic stress disorder, 
chronic; bulimia and depression.

The veteran submitted a statement in June 1994 regarding 
alleged stressors he experienced while in service.  These 
reportedly included inspecting damaged areas, witnessing the 
"full engagement" of the enemy, recovering "downed Huey's" 
in enemy territory, watching combat as the "1rst of the 19th 
was decimated by the enemy while repelling into combat in 
Bong Song Valley [sic]".  He described witnessing an autopsy 
involving a "blood filled table".  He discussed attempting 
to recover a helicopter in Dhin Bhin, and being fired upon.  
He said that he cut his arm and was sent to a hospital.  
While at the hospital, he reportedly witnessed shrapnel-
removal surgery on a soldier who was not anesthetized.  He 
also recalled "going to the ROK S2 and watching as NVR's 
were being tortured."
The veteran was examined by the VA in July 1994.  He 
indicated that he thought he had had posttraumatic stress 
disorder since 1991.  He complained of poor sleep, waking in 
the middle of the night with cold sweats, and nightmares of 
combat experiences.  His nightmares apparently included 
seeing dead people telling him to help them, Vietnamese being 
tortured, and helicopters being shot.  He complained of 
intrusive thoughts, irritability, a sense of estrangement, 
hypervigilance, chronic anxiety, and depression.  He stated 
that he would startle easily.  Objective evaluation was 
essentially negative.  He was diagnosed with posttraumatic 
stress disorder, chronic and severe in degree.  On Axis IV, 
his psychosocial stressors were said to be severe; combat 
experiences were noted, as were a lack of a support system 
and financial problems.

At an August 1995 RO hearing the veteran testified, in 
essence, that while in France, in the winter of 1964/1965, he 
engaged in "war games."  He said that his unit had been 
overrun by the "enemy," and that they had threatened to 
shoot him.  He indicated that he was "shot" with a blank, 
and had a scar in the middle of his back from the flash burn.  
He indicated that he was scared and fought with these other 
soldiers.  Around Christmas of 1965/1966, he indicated, he 
was apparently in Vietnam and came under fire.  He said he 
cut his arm at that time, and went to a hospital.  While at 
the hospital, he reportedly witnessed a soldier whose arms 
had been "blown off" and was profusely bleeding.  He 
indicated that the soldier was not given medication for pain, 
and was screaming.  The veteran indicated that he could 
"see" and "hear" this incident the day of the hearing.  
The veteran indicated that he received stitches for his arm 
at that time.  He also discussed having witnessed an autopsy.  
Around February 1966 he came under fire, he asserted, but 
there were no casualties.  The veteran discussed how Korean 
officers in Vietnam reportedly interrogated prisoners, 
including the Korean's alleged use of electric shock, but it 
was not clear exactly what the veteran actually witnessed.  
The veteran mentioned a Lieutenant Rightenaur who had been 
with him at the time, apparently when this was to have been 
happening.  The veteran said, however, that he was "15 or 20 
minutes away from all of this" and apparently could not 
recall specific dates.  He discussed surveying a lot of 
damage, perhaps in late January 1966, following a big battle.  
When asked about the Combat Infantryman Badge, he indicated 
that he had been a Navy corpsman, and did not "know" the 
Army.  He stated that apparently while riding in trucks, he 
had been subjected to sniper fire, but that no one ever had 
really been hurt.  He indicated that he had been on guard 
convoys.

In October 1995 the RO contacted the United States Army and 
Joint Services Environmental Support Group (or ESG, now known 
as the United States Armed Services Center for Research of 
Unit Records or USASCRUR) and included the veteran's 
statement regarding alleged stressors in the military, and a 
copy of the hearing transcript.

The ESG, in July 1996, wrote to the RO and stated that the 
veteran's name was not listed in available United States 
casualty files.  The ESG was unable to document that the 
veteran was a perimeter guard or participated in perimeter 
patrols.  The letter notes that available Vietnam Era records 
"are often incomplete or do not contain information such as 
prisoners being tortured during questioning.  Unless 
reported, this type of brutality is extremely difficult to 
verify.  Anecdotal incidents, although they may be true, are 
not researchable.  ...  Stressors such as [the veteran's] 
witnessing casualties or an autopsy are seldom found in the 
combat records."

A September 1996 report from the ESG includes copies of 
Operational Reports--Lessons Learned, for the veteran's 
units.  It was noted that the veteran's unit, the 509th 
Engineering Company, had been subjected to sniper fire during 
the period of September 14-19 and October 6-18, 1966, which 
resulted in eighteen unit soldiers wounded in action.  
Additionally, the Operational Reports--Lessons Learned for 
the I Field Force in Vietnam, for the period ending December 
1965, reportedly showed combat incidents in the area of Bong 
Son and the Dhin Bhin province.  The ESG indicated that to 
research casualties, the veteran would need to provide 
specific dates, full names, whether the person in question 
was killed or wounded, units assigned, and a description of 
the incidents.

In February 1997 the RO requested such data from the veteran.

In May 1997 the veteran responded in a letter that he 
witnessed, on February 22, 1966, a soldier from the 101st 
Airborne having multiple pieces of shrapnel removed without 
anesthesia, at the 63 "med evac" hospital.  This was also 
reportedly the date he was injured when recovering a 
helicopter.

A July 1997 VA counselor-intern's statement reiterates the 
diagnosis of posttraumatic stress disorder, mentioning the 
veteran's current symptomatology.

II.  Law and analysis

A.  Well-grounded claim

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; see 38 C.F.R. § 3.304(f), discussed infra.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

In the context of posttraumatic stress disorder, well 
groundedness requires a current diagnosis of posttraumatic 
stress disorder, lay evidence of an inservice stressor 
(presumed credible at the well-groundedness stage), which in 
a posttraumatic stress disorder case is the equivalent of 
inservice incurrence or aggravation, and medical evidence of 
a nexus between service and the current posttraumatic stress 
disorder disability.  Cohen v. Brown, 10 Vet. App. 128, 136-
37 (1997).

The veteran has satisfied this burden.  He has a clear, 
unequivocal diagnosis of posttraumatic stress disorder.  He 
has asserted various stressors which are presumed to be true 
for the purposes of determining well groundedness.  Third, as 
June 1994 VA intake evaluation shows, a mental-health 
professional has associated the veteran's service to 
posttraumatic stress disorder.  Similarly, the July 1994 VA 
examination indicated that the veteran's current stressors 
included his alleged combat experiences.  The Board notes 
that linking a specific inservice stressor to posttraumatic 
stress disorder is not required at this stage.  Pursuant to 
Cohen, only a medical nexus between the disability and 
service is required.  Cohen, 10 Vet. App. at 136-37.  The 
Board finds that the evidence obtained provides this nexus.  
A well-grounded claim of service connection for posttraumatic 
stress disorder has been presented.  Caluza; Cohen, supra.


B.  Merits of claim

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service.  To this end all doubt 
will be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  A medical nexus, however, is generally required 
for service connection, even when the claim pertains to 
combat.  Libertine v. Brown, 9 Vet. App. 521 (1996).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

With respect to the first element, the veteran has a clear 
diagnosis of posttraumatic stress disorder.  Thus he has 
successfully met the first criterion to prevail on the 
merits.

The next element of service connection for posttraumatic 
stress disorder, however, concerns whether the claimed 
inservice stressors actually occurred.  An opinion by a 
mental-health professional based on a postservice examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  Cohen v. Brown, 10 Vet. App. at 145, citing 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  In this 
regard, the Board must determine whether or not the veteran 
actually engaged in combat, as he claims.

The veteran's military occupational specialty was that of a 
radio operator.  He received no awards or citations that 
would indicate he served in combat either.  Although he 
claims to have performed various duties that amounted to 
combat, there is nothing in the record which supports such 
assertions.  The veteran asserted at his hearing that he had 
been a Navy corpsman, but the record clearly reflects that he 
served only in the United States Army.  The Board thus finds 
that the veteran has little credibility regarding the nature 
of his service.  Further, many of the stressors he alleges 
were not combat-related, per se.  The "war games" in which 
he said he was involved, were apparently training exercises 
to have taken place in France, outside of the Republic of 
Vietnam operations theatre.  The two verified occasions 
during which the veteran's unit reportedly came under sniper 
fire, as documented in the second ESG report, are not times 
in which the veteran claims to have incurred an inservice 
stressor--he was not in Vietnam at that time nor was he even 
in service.  Although the ESG documented combat in areas such 
as Bong Son and Dhin Bhin in December 1965, there is no 
indication that the veteran's unit was specifically involved 
therein.  In fact, the veteran eventually clarified that the 
shrapnel surgery he was to have witnessed took place on 
February 22, 1966--well after the December 1965 ESG-
documented hostilities.  In his statements, however, he 
indicates that the surgery for his cut arm--when he witnessed 
the surgery--took place the same time, i.e. February 1966.
Since there is no credible evidence showing that the veteran 
served in combat, it is required that his claimed stressors 
be verified in order for his claim to prevail on the merits.  
No such verification has been obtained.  The veteran's 
anecdotal experiences apparently do not easily lend 
themselves to research, and the veteran has not clearly 
specified anyone who might be able to corroborate such 
events.  Although he did mention a Lieutenant Rightenaur, who 
may have witnessed Koreans in Vietnam allegedly torturing 
people, the veteran did not specify when this was to have 
occurred, or in what unit this serviceman was.  Likewise, the 
veteran's other stressors, such as witnessing shrapnel-
removal surgery and an autopsy are unsupported by anything 
other than the veteran's own assertions.  His assertion of 
receiving stitches for his arm cut, i.e. when he witnessed 
supposedly traumatic events while in a hospital, is not 
supported by the service medical records.  There is no 
medical evidence therein, or since that time, of his arm 
being stitched while in service.  The veteran's recounting of 
"war games" have not been verified.  To the contrary, his 
medical records show nothing of treatment for a flash burn.  
The only scar shown at separation was over the veteran's 
coccyx--not the "middle" of his back, and that scar has 
never been shown to relate to a flash burn in any event.  
None of the claimed stressors have been verified.

Moreover, the veteran's stressors have not been clearly 
linked to service.  The strongest evidence the veteran has 
for this element of service connection is the June 1994 VA 
intake evaluation.  The stressors specified, however, are 
general in nature and do not clearly match the particular 
incidents that the veteran claims to have happened.  No 
specific dates, times or places are given in that report--
only a general range of years is provided, i.e. the years the 
veteran was in service.  While that evaluation report is 
enough to help well ground the veteran's claim by providing a 
nexus between current posttraumatic stress disorder and 
service, it does not provide a link between any particular 
inservice stressor and the current symptomatology.  The 
veteran's claimed stressors from the "war games" have not 
been medically linked to any current symptoms either.

Therefore, the veteran has failed to meet two of the three 
elements required for his claim of service connection for 
posttraumatic stress disorder to prevail on the merits.  
38 C.F.R. § 3.304(f).

The Board notes that this analysis does not question the 
sufficiency of the claimed stressors as to whether they may 
support the diagnosis of posttraumatic stress disorder.  
Rather, there is no supporting evidence showing that they 
actually occurred, or clearly linking any specific inservice 
stressor to current posttraumatic stress disorder.  See Cohen 
v. Brown, 10 Vet. App. at 143.

As the evidence is not in equipoise, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. §§ 1110, 1154, 5107; 
38 C.F.R. §§ 3.303, 3.304; Cohen; Moreau.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.


REMAND

The most recent VA orthopedic examination was in 1994.  Since 
that time, the matter of rating orthopedic disorders was 
addressed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (Court) held that in evaluating a service-connected 
left shoulder disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court found that Diagnostic Code 5201 does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed such concerns, 
including whether the shoulder joint exhibited weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any weakened 
movement, excess fatigability or incoordination.  An 
examination is likewise necessary in the instant case to 
address these concerns with respect to the veteran's service-
connected right-knee disability.

Although the RO apparently attempted to provide the veteran 
with a VA examination in April 1999, pursuant to his then-
pending claim for VA pension benefits, the veteran failed to 
report.  It is not shown that the right knee was going to be 
specifically examined or that the veteran was notified of the 
repercussions of failing to report.  See 38 C.F.R. § 3.655 
(1999).  In any event, a new examination where the examiner 
has been instructed, per this REMAND, as to the DeLuca 
requirements is necessary.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be provided a VA 
examination to determine the nature and 
extent of all pathology of the service-
connected right-knee disability.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.  All necessary tests should be 
conducted and all findings reported in 
detail.  The examiner should describe, in 
degrees, any limitation of motion of the 
right knee.  The examiner is also 
requested to: (1) express an opinion as 
to whether pain could significantly limit 
the functional ability of the right knee 
during flare-ups or when it is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the disability in question 
the veteran exhibits any weakened 
movement, excess fatigability or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss or range of motion 
due to any weakened movement, excess 
fatigability or incoordination.  Reasons 
and bases for all conclusions should be 
provided, and the examiner should comment 
upon how the service-connected right-knee 
disability affects the veteran's ability 
to obtain or retain employment.

The veteran is hereby informed that 
failure to report for the examination may 
result in a denial of the claim.

2.  The RO should then readjudicate the 
veteran's claim for an increased rating 
for his service-connected right-knee 
disability.  If the claim is not resolved 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



